Case 2:19-cv-12742-CCC-JBC Document 45 Filed 04/30/20 Page 1 of 5 PageID: 455



                                       BACKGROUND

   This dispute arises out of alleged violations of Fair abor Standards Act, (FLSA) 29
   V.S.C. s 201 et seq. and New Jersey Wage and Ho Law, NJSA s 34:11-56et seq.
   (''NJWlIL) between BAa YU YANG, (Plaintiff) and             EE INC d/b/a Sky Thai, and
   AMPAWUN SILRAKSA, A UNITED STATES RE IDENT (Defendants) and other
   Defendants whom this law firm does not represent. PI . tiff alleged that Defendants have
   willfully and intentionally committed widespread violat ons of the FLSA and NJWSL by
   engaging in pattern and practice of failing to pay it. employees, including Plaintiff,
   minimum wage of each hour worked and overtime co' pensation for all hours worked
   over forty (40) each work week.                          I




         Plaintiff added that pursuant to the FLSA, e is entitled to recover from
   Defendants: (1) unpaid minimum wage, (2) unpaid 0 ertime wages, (3) out of pocket
   expenses to deliver "experts" on the road, (4) liquidate damages, (5) pre judgment and
   post-judgment interests; and or (6) attorney's fees and c: st.

         Pllaintiff further alleges that pursuant NJWSL at he is entitled to recover; (1)
   unpaid minimum wage compensation, (2) unpaid ov rtime compensation, (3) out of
   pocket Fxpenses to deliver "experts" on the road, ) liquidated damages, (5) pre
   judgment and post-judgment interests; and or (6) attorn's fees and cost.

         Pllaintiff's Attorney filed the case at bar as a CIa s suit claiming that there may be
   similar Defendants' former employees who are in t same situation with the same
   claims in these alleged violations by Defendants.

         Plaintiff alleges that Defendant SOMCHAI                      D COMPANY INe, was his
   employer from October 15,2017 to April 19,2018.                   is is an allegation which the two
   above named Defendants dispute. Plaintiff never clai               ed that he was an employee of
   MADEJ~ INC d/b/a Sky Thai. MADEE INC dIb                             Sky Thai is incorporated on
   September 12, 2018. The fact is Plaintiff had NE                    R worked for MADEE INC
   because that was even before Defendant MADEE IN              I    •  came into existence.

       Plaintiff sues Defendant AMP AWUN SIL I             A along with Defendant
   SOMCll1AI AND COMPANY INe. in his "Class Act on" but Defendant AMPAWUN
   SILRA1J(SA was never an owner, shareholder, a dire tor or an officer of SOMCHAI
                                                                Ii



   AND COMPANY INC but only a manager, another employee of SOMCHAI AND
   COMPANY INe. New Jersey Business Registration sows that Defendant. SOMCHAI
   AND (~OMPANY INC does not exist anymor and Defendant AMPAWUN
   SILRAlkSA is now an ex-employee like Plaintiff.

         11\ fact, as far as Plaintiff filing this case as a         lass Action is beyond anyone's
   undersu nding. There was NEVER more than one pers                  ,other than Plaintiff, and hence
   the case at bar was filed in Court under the wrong actio          and category. On May 21,2018,
   V.S. Supreme Court handed down a decision on EP                   C SYSTEM CORP. v. LEWIS
Case 2:19-cv-12742-CCC-JBC Document 45 Filed 04/30/20 Page 2 of 5 PageID: 456



   rejecting litigation under FLSA and NJWSL thro              Class Actions by favoring
   enforcement of arbitration under the Federal Arbitration ct.

        Plaintiff fails to show that Defendant AMP AWU SILRAKSA was the owner of
   Defendant SOMCHAI AND COMPANY INC. i tead Plaintiff only states that
   Defendant AMPAWUN SILRAKSA had the power to hire, fire and decide pay rate for
   employees.

       Plaintiff fails to show that there is a connection between Defendant SOMCHAI
   AND COMPANY INC. and Defendant MADEE INC.

          Plaintiff wrongfully filed this Class Action ag inst ALL Defendants including
   MADEJ~ INC. and AMPAWUN SILRAKSA as a "CI ss Action" when in fact Plaintiff
   NEVEJl worked for Defendant MADEE INC. If PIa tiff never worked for MADEE
   INC., how could he represent other employees who orked for Defendant MADEE
   INC. by using his own alleged misfortune with anoth employer? Moreover, up to the
   time when this Motion to Dismiss is filed, there have en NO OTHER plaintiffs other
   than Mr. BAO YU YANG. The only conclusion drawn om this Plaintiff's frivolous suit
                                                         I


   is that he was misguided and was motivated by effort ess monetary reward by making
   FALSE accusations.

         Piaintiff' s Motion to dismiss Defendants' Count rclaim was hastily filed without
   any substance in Arguments and Legal Arguments laintiff failed again to provide
   convincing proofs and precedents in supporting his Mot on.
Case 2:19-cv-12742-CCC-JBC Document 45 Filed 04/30/20 Page 3 of 5 PageID: 457



                                       ARGUMENTS

   THE 0jUNTERCLAIM           BY DEFENDANTS ARE           I EGAL   A~    VALID


   PLAIN IfIFF SUES THE WRONG PARTIES: there s NO ment

      1. .tn Plaintiff's Memorandum of Law in Sup ort of his motion to dismiss
         Counterclaim, Plaintiff made the same mistake gain in his Statement of Facts by
         :falselyclaiming he was hired by Defendant         AWUN SILRA][(SA who was
         only one of the few managers under the "Boss' . All positions were hired and/or
         fired by the "Boss". Defendant AMPAWUN ILRAKSA simply did not have
         that power. Most important of all, given a SEC ND OPPORTUNITY by Court
         to prove his point, Plaintiff simply cannot prol ide any proof but the same old
         rhetoric.



   COUNtERCLAIM         IS LEGAL AND NECESSARY

      2. In Mr. Yang's Statement of Facts of his           emorandum of Law, Plaintiff
          purposely misled the Court by claiming that he Motion to Dismiss filed by
         Defendants for the initial Complaint by Plaint" f was denied because of lack of
         J erits, however, in actual fact Defendants' M tion to Dismiss was denied was

         , ue to Hon. Judge Cecchi's Termination of PI tiff's First Complaint and gave
               a second chance to file and hence Defen ts' Motion to Dismiss became
            oot. From his argument stated in his Statem t of Facts, it is not hard to see
         . laintiff's frivolous intent to twist all the acts to support his ridiculous
          arguments.

      3. Again, Plaintiff argued that it is not the time t have Counterclaim against Him
         oecause it is premature. The purpose of the Co terclaim is to seek unnecessary
         .egal fees spent by Defendants MADEE INC             /a Sky Thai and AMPAWUN
         ~ILRAKSA, AMPAWUN. Plaintiff wrongly elieves that by continuing to sue
         ooth Defendants on a contingency basis he has nothing to lose. As such,
           efendants MADEE INC d/b/a Sky Thai nd AMPAWUN SILRAKSA,
         AMP A WUN have to counterclaim against PI intiff at this time so as to stop
         unnecessary legal fees. In actual fact, Plainti s insistence in his suit will also
         cause backlog to the Court system which is unf r for the Court and other genuine
         olaintiffs trying to bring justice under the Rule 0 Law.

      4. Defendants MADEE INC d/b/a Sky Thai, an AMPAWUN SILRAKSA have
         already spent quite a sum of legal fees in this lvolous suit. They have to recover
         these fees from Plaintiff because of his selfish d greedy actions. Plaintiff does
         [lotonly have to bear the original Complaint's I gal fees but also the fees for this
         Amended Complaint.
Case 2:19-cv-12742-CCC-JBC Document 45 Filed 04/30/20 Page 4 of 5 PageID: 458




      5. Defendants MADEE INe d/b/a Sky Thai,                   AMPAWUN SILRAKSA. do
         IltOtknow if this suit against them is the 0          y suit he has against ALL his
         lEmployers" or he actually has a few just             0 hope that one will result in
         ~r'ettlement(s)or "Award(s) " by Court. This C        unterclaim will also serve as a
         warning to him while he may be filing false ace       sations against his "Employers",
         at the same time, innocent and honest business        eople may also file counterclaim
         against him so that he may be also responsibl          for Defendants' legal fees and
         among others, damages.

      6. The fees in the Counterclaim are fair and reaso able. As such, Plaintiff's Motion
         to Dismiss Counterclaim should be denied.         I
Case 2:19-cv-12742-CCC-JBC Document 45 Filed 04/30/20 Page 5 of 5 PageID: 459



                                       CONCLUSION


          This Court should deny Plaintiffs Motion to di iss Defendants IVlADEE INC
          d/b/a Sky-Thai, and AMP AWUN SILRAKS I, Counterclaims based on the
          arguments stated above. As such, Defendants MADEE INC d/b/a Sky-Thai,
          and AMP AWUN SILRAKSA pleads to Court

       1. IOnthe First Counterclaim against Plaintiff and i, favor of Defendants MADEE
          INC d/b/a Sky-Thai, and AMP AWUN SIL            I KSA, in the amount of
          $15,000.00 of Attorney Fees.

      2. On the Third Counterclaim against Plaintiff and ~ favor of Defendants MADEE
         INC d/b/a Sky-Thai, and AMPAWUN SIL             KSA, in the amount of
         $20,000.00 of Attorney Fees.                     I



                                                          I

      3. IOnthe ALL Counterclaim against Plaintiff and         favor of MlADElH:INC d/b/a
         Sky-Thai, and AMP AWUN SILRAKSA, for :               eir mental pain and suffering
         ~unitive damages due to Plaintiffs "Unclean H        d'' in this frivolous suit of
         $2,500,000.00 along with attorney's fees claime      in First and Third Counter-
         Claims, and

      G. For such further relief as the Court may deem ju , all together with the costs and
         'iisbursements of this action.


   David l~. Chin, Esq.
   Attorney for Defendants MADEE INC d/b/a Sky Thai, nd AMP AVVUNSILRAKSA

   Isl David Chin
